DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               C.P., the mother,
                                  Appellant,

                                      v.

    DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN
                   AD LITEM PROGRAM,
                         Appellees.

                                No. 4D18-782

                               [June 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 16-000952-DP.

  Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Heather McDonald Kolinsky of Law Office of Chad A. Barr, P.A.,
Altamonte Springs, and Thomasina Moore of Guardian ad Litem Program,
Sanford, for appellee for Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.